July 2, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                       WOLF HOLLOW I, L.P., Appellant

NO. 14-09-00118-CV                       V.

  EL PASO MARKETING, L.P. AND ENTERPRISE TEXAS PIPELINE, LLC,
                            Appellees
               ________________________________

       This cause, an appeal from the judgment signed December 30, 2008, in favor
of appellees, El Paso Marketing, L.P. and Enterprise Texas Pipeline, LLC, was
heard on the transcript of the record. We have inspected the record and find that
the trial court erred by issuing the third and fourth declarations of its final
judgment (i.e., declaring that “Wolf Hollow’s exclusive remedy regarding gas
quality claims for gas delivered by Enterprise Texas Pipeline is to receive an
assignment as set forth in Article XIV, Section 14.1 of any claims that El Paso
Marketing, L.P. may have against such transporter” and declaring that “Article
XXI of the Agreement does not apply to gas quality claims for gas delivered to
Wolf Hollow on the Enterprise Texas Pipeline . . . .”). We order these portions of
the judgment VACATED in accordance with this court’s opinion.

       We order the judgment of the court below AFFIRMED except as modified
in this judgment.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.